DETAILED ACTION
1	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/112/2021 has been entered.
2	The rejections of the claims under 112, second paragraph; 102(a)1 and 103 are withdrawn because of the applicant’s amendment.
4	Claims 26-45 are allowed. 
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record (US 2009/0313769 A1) teaches a method for dyeing light keratin materials comprising applying to the light keratin materials a dyeing composition comprising disulfide dyes having the formulae (III) to (XII) (see pages 5-7, the formulae), wherein the dyeing composition also comprises additional direct dyes include quinone dyes, indoamine dyes and natural direct dyes (see page 31, paragraph, 0140-0141). However, the closest prior art of record (US’ 769 A1) does not teach or disclose a process for dyeing light keratin fibers comprising applying to the light keratin fibers a dyeing composition comprising dyes limited to the claimed dyes (a) and the claimed dyes (b) as claimed, and the closest prior art of record (US’ 769 A1) also does not teach the weight ratio between the claimed dyes (a) and the claimed dyes (b) as claimed. The closest prior art of record (US’ 769 A1) further, does not teach or disclose the multi-compartment device as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of keratin fibers dyeing formulation.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761